Citation Nr: 1712140	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran is represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially underwent a VA knee examination in April 2011, and the examiner opined that a bilateral knee disability was not related to service.  In June 2015, the Board remanded the Veteran's service connection claim for a bilateral knee disability in order to provide the Veteran with a new examination and obtain a medical opinion which addressed evidence showing a complaint of trick or locked knees on a June 1977 report of medical history, a notation of a scar on the left knee on the Veteran's June 1977 separation examination, a May 1979 Army National Guard record showing treatment for an injury to the right thigh, and a July 2002 VA treatment record showing a complaint of chronic knee pain.

The Veteran underwent another VA examination in September 2015, during which the examiner diagnosed the Veteran with a bilateral knee strain and provided the following opinion:

The [service treatment records were] reviewed and [are] silent for either a right or left knee injury in the service.  The [V]veteran was released from the military in 1977 . . .  and his first documented complaints of knee pain occur in 2011[,] which is more than 20 years later.  No connection can be made between the [V]eteran's current knee condition and his military service.

Because the examiner did not appear to consider any of the evidence discussed in the June 2015 remand, the Board finds another remand is necessary in order to obtain a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, a review of the Veteran's claims file reveals records of treatment from the Miami VA Healthcare System dated July 2002, March 2008, and September 2011 to the present.  A July 2002 VA nursing note indicates that the Veteran presented
for a follow-up visit for assessment and reevaluation; however, there are no records    of treatment dated prior to the July 2002 nursing note.  Furthermore, the earliest September 2011 VA treatment record is a chiropractic follow-up note; however, the record contains no prior VA chiropractic treatment records.  Moreover, VA treatment records contain references to numerous medications prescribed between 2003 and 2011 and measurements taken between that time period; however, there are no records of treatment corresponding to those dates.  Thus, it appears that the Veteran's VA treatment records are incomplete.  As such records may be relevant to the Veteran's claims, the Board finds that a remand is necessary in order to obtain all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include records of treatment from the Miami VA Healthcare System dated prior to September 2011.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should provide the claims file to an appropriate examiner to obtain a supplemental opinion with respect to the Veteran's service connection claim for a bilateral knee disability.  If an examination is deemed necessary to respond the question, one should be scheduled.  After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any diagnosed left or right knee disability, including a bilateral knee strain, arose during service or is otherwise related to service.

A complete rationale for all opinions must be provided.    The examiner's opinion should reflect consideration of the Veteran's lay statements and all pertinent medical evidence of record, to specifically include:   

*  A June 1977 report of medical history showing that the Veteran reported a history of trick or locked knees;

*  A June 1977 separation examination showing a notation of a scar on the left knee; 

* A May 1979 Army National Guard record showing treatment for an injury to the right thigh; and

* A July 2002 private treatment record showing a complaint of chronic knee pain.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


